       Case 3:20-cv-05814-LC-HTC Document 10 Filed 12/07/20 Page 1 of 2




          UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION
MICHAEL WAYNE HILL,                 Case No. 3:20cv5814-LC-HTC
Plaintiff, v.

ESCAMBIA COUNTY
SHERIFF’S OFFICE, et al.,
     Defendants.
______________________/

                                         ORDER

       The magistrate judge issued a Report and Recommendation on November 3,

2020 (ECF No. 7). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have accepted Docs 8 and 9 as

objections and made a de novo determination concerning the objections.

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.       The magistrate judge’s Report and Recommendation (ECF No. 7) is

adopted and incorporated by reference in this order.



       2.       This matter is DISMISSED WITHOUT PREJUDICE because

Plaintiff’s allegations are illogical, fanciful, delusional, and frivolous.

       3.       The clerk is directed to close this case.
     Case 3:20-cv-05814-LC-HTC Document 10 Filed 12/07/20 Page 2 of 2




     DONE AND ORDERED this 7th day of December, 2020.



                              s/L.A. Collier
                             LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5814-LC-HTC
